Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed determining GPU configurations to accommodate at least a subset of the plurality of vGPU requests, the GPU configurations being determined based on an integer linear programming vGPU request placement model.  
Chen (US 2021/0194674) discloses a method of optimizing data storage wherein substantial redundancy exists across storage objects (¶ 3).  An integer linear programming schedule is implemented to effectuate mathematical optimization constraints of multiple resource types (¶ 211).
Prakash (US 2018/0130171) a method of calculating graphics resources for a virtual machine (abstract).  A graphics profile is determined for a virtual machine and a portion of available resources on the graphics card device allocated to the virtual machine is determined using the graphics profile (Id.).  
However, none of the discovered references anticipate or obviate the claimed determining GPU configurations to accommodate at least a subset of the plurality of vGPU requests, the GPU configurations being determined based on an integer linear programming vGPU request placement model, as recited in the independent claims as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199